DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated 1/26/2021.

The objections to claims 27, 28, 30, 31, and 37 are overcome as a result of amendments made to these claims which correct the informality in each claim.

As for Applicant’s argument regarding amended independent claims 24, 35, and 40: “In contrast to Venkatraman, Applicant's claims recite features directed to a sensor hub that changes a duty cycle of operation of an accelerometer based on data from the accelerometer. More specifically, the sensor hub is to cause the duty cycle change to set the duty cycle for a determined activity state.” (Remarks, page 7); paragraph 133 of Venkatraman teaches “In the case where there is motion detected (e.g., through the use of an accelerometer), the user may be considered by the biometric monitoring device to be "active" and high-sampling-rate heart rate detection may occur to reduce motion artifacts in the heart rate measurement.”
Paragraph 192 of Venkatraman teaches “If the user is engaged in physical activity like running or biking where high resolution (e.g., 1 second resolution) is desired, again duty cycling may be turned off.”  Therefore, the duty cycle of Venkatrman does change for a determined activity state based on data from the accelerometer.

Accordingly, amended independent claims 24, 35, and 40 remain rejected.  The dependent claims remain rejected as well.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24, 26-35, 37-40, and 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatraman (US 2014/0288436 A1).

Instant Claim 24: An electronic device, comprising: an accelerometer to generate activity data based on movement of the electronic device;  (“FIG. 9 illustrates an example of a portable biometric monitoring device that changes how it detects a user's heart rate based on how much movement the biometric monitoring device is experiencing. In the case where there is motion detected (e.g., through the use of an accelerometer), the user may be considered by the biometric monitoring device to be "active" and high-sampling-rate heart rate detection may occur to reduce motion artifacts in the heart rate measurement.” (Venkatraman, paragraph 133)  The biometric monitoring device and accelerometer of Venkatraman correspond to the electronic device and accelerometer of the claim, respectively.
In addition, paragraph 385 of Venkatraman teaches that the sensor may be embedded in the monitoring device.)

a sensor hub coupled to the accelerometer, to process activity data from the accelerometer;  (“the example portable monitoring device may have a user interface, processor,” (Venkatraman, paragraph 121)  The processor of Venkatraman corresponds to the sensor hub of the claim.)

and logic coupled to the sensor hub to determine an activity state indicated by the activity data,  (“The wearable fitness monitoring devices may be characterized by the following features: a motion sensor configured to provide output corresponding to motion by a user wearing the fitness monitoring device; a heartbeat waveform sensor; and control logic comprising instructions for: (a) collecting concurrent output data from the heartbeat waveform sensor and output data from the motion detecting sensor, wherein the output data from the heartbeat waveform sensor provides information about the user's heart rate and wherein the output data from the motion detecting sensor provides information about the user's periodic physical movements other than heartbeats;” (Venkatraman, paragraph 57)  The control logic of Venkatraman corresponds to the logic of the claim.)

and to generate a prediction of stability of the determined activity state based on historical activity data from the accelerometer,  (“In one embodiment, the skill level and/or swimming styles (e.g., speed) of the swimmer may be inferred from sensor data, and then used in turn detection. For example, advanced swimmers typically have more powerful strokes (i.e., large accelerometer peak magnitudes) and take fewer strokes to complete a lap. Therefore, metrics that estimate the swimmer's skill level or characteristics may be used in a turn detection algorithm.” (Venkatraman, paragraph 396)  Venkatraman is predicting stable large accelerometer peak magnitudes for future turns of the advanced swimmer based on historical turns.)

the prediction of stability to indicate that the determined activity state has stopped changing from a first activity state to a second activity state;  (Venkatraman can determine that the user is engaged in the activity of swimming.)

wherein based on the determined activity state and the prediction of stability, the sensor hub to automatically change a duty cycle of execution of the accelerometer to set the duty cycle for the second activity state.  (“If the user is engaged in physical activity like running or biking where high resolution (e.g., 1 second resolution) is desired, again duty cycling may be turned off.” (Venkatraman, paragraph 192))


Instant Claim 26: The electronic device of claim 24, wherein the sensor hub comprises logic separate from a host processor.  (“Programming is also understood to include software or firmware instructions that may be executed on a general purpose processor.” (Venkatram, paragraph 185)  The instructions executed by the processor of Venkatraman may be referred to logic separate from the processor.)


Instant Claim 27: The electronic device of claim 24, wherein the logic to determine the activity state comprises the logic to identify one of multiple distinct states having defined movement parameters.  (“The activity mode of the user like running, walking and biking can either be automatically calculated using other sensors on the device like inertial sensors, or can be manually entered by the user.” (Venkatraman, paragraph 158))


Instant Claim 28: The electronic device of claim 24, wherein the logic to generate the prediction of stability comprises the logic to compute a confidence factor based on weighted historical data.  (“In one embodiment, the day's travel requirements (to work, from work, between meetings) may be scheduled for the user based on the information in their calendar (or emails or text messages etc.), with the aim of meeting daily activity goal(s) or long term activity goal(s). The user's historical data may be used to help plan both meeting the goal(s) and also the transit time 


Instant Claim 29: The electronic device of claim 28, wherein recent historical data is weighted more heavily than older historical data.  (“In one embodiment, the day's travel requirements (to work, from work, between meetings) may be scheduled for the user based on the information in their calendar (or emails or text messages etc.), with the aim of meeting daily activity goal(s) or long term activity goal(s). The user's historical data may be used to help plan both meeting the goal(s) and also the transit time required.” (Venkatraman, paragraph 434)  When Venkatraman is predicting how long it will take the user to walk from his car to his office, for instance, yesterday’s walking time would certainly be more relevant than one year ago’s walking time.)


Instant Claim 30: The electronic device of claim 24, wherein the sensor hub to change the duty cycle of execution of the accelerometer comprises the sensor hub to reduce the duty cycle of execution of the accelerometer.  (“If the user is engaged in physical activity like running or biking where high resolution (e.g., 1 second resolution) is desired, again duty cycling may be turned off.” (Venkatraman, paragraph 192)  When the duty cycle of Venkatraman is turned off, the duty cycle is reduced.)


Instant Claim 31: The electronic device of claim 24, further comprising the logic to further receive a change of state indication, the sensor hub to send a signal to change the duty cycle based on the determined activity state, the prediction of stability, and the change of state indication.  (“If, at a given light intensity setting (for example, with respect to the light emitted by a light source that is part of the biometric monitoring device), one or more light detectors provides a low return signal, the biometric monitoring device may interpret the data as indicative of the device not being worn. Upon such a determination, the device may reduce its power consumption--for 


Instant Claim 32: The electronic device of claim 31, wherein the change of state indication comprises a movement interrupt generated by the accelerometer.  (The citation from paragraph 208 of Venkatraman in the statement of rejection of claim 31 teaches the change of state indication of the user - no longer wearing the monitoring device, which is a movement interrupt.)


Instant Claim 33: The electronic device of claim 31, wherein the change of state indication comprises a state event change generated by the accelerometer.  (The citation from paragraph 208 of Venkatraman in the statement of rejection of claim 31 teaches the change of state indication of the user - no longer wearing the monitoring device, which is a state event change.)


Instant Claim 34: The electronic device of claim 31, wherein the change of state indication comprises a state indication generated by a different sensor coupled to the sensor hub.  (“FIG. 12C illustrates an example of a portable biometric monitoring device having physiological sensors, environmental sensors, and location sensors connected to a processor.” (Venkatraman, paragraph 90)  Therefore, the portable biometric monitoring device of Venkatraman may contain untold numbers of sensors.)


Instant Claim 35: An activity monitoring circuit,  (The electronic device of claim 24 corresponds to the activity monitoring circuit of claim 35.)

comprising: an I/O (input/output) interface  (“In another embodiment, the biometric monitoring device may restore the operating conditions of the stress and/or heart rate detection sensors and/or associated circuitry upon detection of a triggerable event--for example, upon detecting motion of the device (for example, based on data from one or more motion sensor(s)) and/or detecting a user input via the user interface (for example, a tap, bump or swipe interaction with the biometric monitoring device).” (Venkatraman, paragraph 208)  The user interface of Venkatraman corresponds to the I/O interface of the claim.)

	The remainder of claim 35 is substantially identical to claim 24, and thus, is rejected under similar rationale.


Instant Claim 37: (Claim 37 is substantially identical to claim 28, and thus, is rejected under similar rationale.)


Instant Claim 38: (Claim 36 is substantially identical to claim 31, and thus, is rejected under similar rationale.)


Instant Claim 39: (Claim 39 is substantially identical to claim 32, and thus, is rejected under similar rationale.)


Instant Claim 40: (Method claim 40 and apparatus claim 24 are related as apparatus and the method of using same, with each claimed element’s function corresponding to 


Instant Claim 42: (Claim 42 is substantially identical to claim 28, and thus, is rejected under similar rationale.)


Instant Claim 43: (Claim 43 is substantially identical to claim 31, and thus, is rejected under similar rationale.)


Instant Claim 44: (Claim 44 is substantially identical to claim 32, and thus, is rejected under similar rationale.)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626